DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2018 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests “GAS SENSOR DEVICE WITH REDUCED SIZE SMT PACKAGE AND METHOD OF MANUFACTURING SAME”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 9, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Okinaga (JP 2011237220; “Okinaga”) in view of Winterer (US 6058020; “Winterer”).

Regarding claim 1, Okinaga discloses, in figures 1-2 and 6, a gas sensor device (1) comprising: a package (7, 31) including a cap (7) in which a through hole (71) for taking gas is formed and a base (31) in which a recessed portion (32) is formed, a height of the package (7, 31) being 5 mm or less (see JP 2011237220 translation, p. 3, ¶ 3, Okinaga’s base body has a thickness of 0.2-1mm, the examiner asserts Okinaga’s figure 2 depicts a base body thicker than a cap therefore Okinaga’s package thickness is less than 2mm) from an uppermost portion of the cap (7) to a lowermost portion of the base (31), in a state where the cap (7) is attached to the base (31) so that a space is defined (see figure 2) around the recessed portion (32); a plurality of metal electrodes (41, 42, 43) fixed to portions surrounding the recessed portion (32) and embedded in the base (31); and a gas detecting element (6), which includes a gas detector (61) having a coil-shaped heater (62) that is heated when detecting a predetermined gas (see JP 2011237220 translation, p. 6, ¶ 4, Okinaga’s heater circuit is energized during a detection), and a plurality of metal lead wires (51, 52, 53) extending from the gas detector (61) to the plurality of electrodes (41, 42, 43), wherein the gas detecting element (6) is held in a suspended state (see JP 2011237220 translation, p. 4, ¶ 6, Okinaga’s lead wires support the sensor element) in the 
It could be argued that Okinaga fails to disclose a plurality of metal electrodes embedded in the base.
However, Winterer teaches in figures 1-2, a package (1) including a base (5) in which a recessed portion (23, 32) is formed and a plurality of metal electrodes (17) fixed to portions (see figure 1) surrounding the recessed portion (23, 32) and embedded in the base (5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Winterer’s scheme of using a one piece chip carrier with electrodes accommodated within the carrier in place of Okinaga’s base with separate bottom plate and frame body to reduce the assembly part count and integrate electrodes within the housing. Doing so would increase manufacturing efficiency and reduce the risk of chemical penetration through the bottom edge of the housing.

Regarding claim 2, Okinaga and Winterer disclose, in Okinaga’s figures 1-2, the cap (7) has a plurality of through holes (71) formed in parts other than a part just above (see figure 1, examiner notes Okinaga’s plane view depicts the position of holes above the outer periphery of the arrangement space) the gas detector (61).



    PNG
    media_image1.png
    518
    510
    media_image1.png
    Greyscale
However Winterer further discloses, in figure 1, each of the plurality of electrodes (17) has a first crank (see Winterer’s annotated figure 1) and a second crank (see Winterer’s annotated figure 1) bent in opposite directions in an upper part and in a lower part (see Winterer’s annotated figure 1), and a part between the first crank (see Winterer’s annotated figure 1) and the second crank (see Winterer’s annotated figure 1) that is embedded in the base (5), and each of the electrodes (17) further includes a side closer to one end than the first crank (see Winterer’s annotated figure 1) that is exposed upward from the base (5), and a side closer to the other end than the second crank (see Winterer’s annotated figure 1) that is exposed downward from the base (5).


Regarding claim 6, Okinaga and Winterer, as combined in claim 1, fail to explicitly disclose first and second bends in the plurality of electrodes.
However Winterer further discloses, in figure 1, each of the plurality of electrodes (17) has a first crank (see Winterer’s annotated figure 1) and a second crank (see Winterer’s annotated figure 1) bent in opposite directions in an upper part and in a lower part (see Winterer’s annotated figure 1), and a part between the first crank (see Winterer’s annotated figure 1) and the second crank (see Winterer’s annotated figure 1) that is embedded in the base (5), and each of the electrodes (17) further includes a side closer to one end than the first crank (see Winterer’s annotated figure 1) that is exposed upward from the base (5), and a side closer to the other end than the second crank (see Winterer’s annotated figure 1) that is exposed downward from the base (5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Winterer’s scheme of using bent electrodes accommodated within the carrier as Okinaga and Winterer’s electrodes to lengthen creepage paths and form rocker-shaped terminal stubs. Doing so would enable compensation of tolerance-

Regarding claim 9, Okinaga and Winterer disclose, in Okinaga’s figures 1-2 and 6, the plurality of lead wires (Okinaga (51, 52, 53)) includes a first lead wire (Okinaga (53)) extending from the gas detector (Okinaga (61)), and second (Okinaga (51)) and third lead (Okinaga (52)) wires extending directly from the coil-shaped heater (62), the plurality of electrodes includes a first electrode (Okinaga (43)), a second electrode (Okinaga (41)), and a third electrode (Okinaga (42)), the second lead wire (Okinaga ((51)) is welded to the second electrode (Okinaga (41)), the third lead wire (Okinaga (52)) is welded to the third electrode (Okinaga (42)), the first electrode (Okinaga (43)) is disposed at a frontmost position (see Okinaga’s figure 1, examiner notes Okinaga’s center electrode is positioned against an inner wall of the frame body), and a distance from a rear end of the first electrode (Okinaga (43))  to a front end of the second electrode (Okinaga (41)) is longer (see Okinaga’s figure 1, examiner notes the distance from the connection of the first lead wire and first electrode to the connection of the second lead wire and second electrode is greater than the distance to the connection of the third lead wire and third electrode) than a distance from the rear end of the first electrode (Okinaga (43))  to a front end of the third electrode (Okinaga (42)).
It could be argued Okinaga and Winterer fail to explicitly disclose the distances between first/second electrodes and first/third electrodes are offset when measured from the rear of the first electrode to the front of the second and third electrodes.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offset the position of Okinaga and Winterer’s 

Regarding claim 14, Okinaga and Winterer disclose, in Okinaga’s figures 1-2 and 6, the plurality of lead wires (Okinaga (51, 52, 53)) includes a first lead wire (Okinaga (53)) extending from the gas detector (Okinaga (61)), and second (Okinaga (51)) and third lead (Okinaga (52)) wires extending directly from the coil-shaped heater (62), the plurality of electrodes includes a first electrode (Okinaga (43)), a second electrode (Okinaga (41)), and a third electrode (Okinaga (42)), the second lead wire (Okinaga ((51)) is welded to the second electrode (Okinaga (41)), the third lead wire (Okinaga (52)) is welded to the third electrode (Okinaga (42)), the first electrode (Okinaga (43)) is disposed at a frontmost position (see Okinaga’s figure 1, examiner notes Okinaga’s center electrode is positioned against an inner wall of the frame body), and a distance from a rear end of the first electrode (Okinaga (43))  to a front end of the second electrode (Okinaga (41)) is longer (see Okinaga’s figure 1, examiner notes the distance from the connection of the first lead wire and first electrode to the connection of the second lead wire and second electrode is greater than the distance to the connection of the third lead wire and third electrode) than a distance from the rear end of the first electrode (Okinaga (43))  to a front end of the third electrode (Okinaga (42)).
It could be argued Okinaga and Winterer fail to explicitly disclose the distances between first/second electrodes and first/third electrodes are offset when measured from the rear of the first electrode to the front of the second and third electrodes.


Regarding claim 15, Okinaga and Winterer disclose, in Okinaga’s figures 1-2 and 6, the plurality of lead wires (Okinaga (51, 52, 53)) includes a first lead wire (Okinaga (53)) extending from the gas detector (Okinaga (61)), and second (Okinaga (51)) and third lead (Okinaga (52)) wires extending directly from the coil-shaped heater (62), the plurality of electrodes includes a first electrode (Okinaga (43)), a second electrode (Okinaga (41)), and a third electrode (Okinaga (42)), the second lead wire (Okinaga ((51)) is welded to the second electrode (Okinaga (41)), the third lead wire (Okinaga (52)) is welded to the third electrode (Okinaga (42)), the first electrode (Okinaga (43)) is disposed at a frontmost position (see Okinaga’s figure 1, examiner notes Okinaga’s center electrode is positioned against an inner wall of the frame body), and a distance from a rear end of the first electrode (Okinaga (43))  to a front end of the second electrode (Okinaga (41)) is longer (see Okinaga’s figure 1, examiner notes the distance from the connection of the first lead wire and first electrode to the connection of the second lead wire and second electrode is greater than the distance to the connection of the third lead wire and third electrode) than a distance from the rear end of the first electrode (Okinaga (43))  to a front end of the third electrode (Okinaga (42)).

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offset the position of Okinaga and Winterer’s second and third electrodes to accommodate the offset positions of the coil lead wires formed so by the quantity of coil turns. Doing so correctly positions the electrodes to be connected to the lead wires.

Regarding claim 16, Okinaga and Winterer disclose, in Okinaga’s figures 1-2 and 6, the plurality of lead wires (Okinaga (51, 52, 53)) includes a first lead wire (Okinaga (53)) extending from the gas detector (Okinaga (61)), and second (Okinaga (51)) and third lead (Okinaga (52)) wires extending directly from the coil-shaped heater (62), the plurality of electrodes includes a first electrode (Okinaga (43)), a second electrode (Okinaga (41)), and a third electrode (Okinaga (42)), the second lead wire (Okinaga ((51)) is welded to the second electrode (Okinaga (41)), the third lead wire (Okinaga (52)) is welded to the third electrode (Okinaga (42)), the first electrode (Okinaga (43)) is disposed at a frontmost position (see Okinaga’s figure 1, examiner notes Okinaga’s center electrode is positioned against an inner wall of the frame body), and a distance from a rear end of the first electrode (Okinaga (43))  to a front end of the second electrode (Okinaga (41)) is longer (see Okinaga’s figure 1, examiner notes the distance from the connection of the first lead wire and first electrode to the connection of the second lead wire and second electrode is greater than the distance to the connection of the third lead wire and third 
It could be argued Okinaga and Winterer fail to explicitly disclose the distances between first/second electrodes and first/third electrodes are offset when measured from the rear of the first electrode to the front of the second and third electrodes.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offset the position of Okinaga and Winterer’s second and third electrodes to accommodate the offset positions of the coil lead wires formed so by the quantity of coil turns. Doing so correctly positions the electrodes to be connected to the lead wires.

Regarding claim 17, Okinaga and Winterer disclose, in Okinaga’s figures 1-2 and 6, and Winterer’s figure 1, preparing the cap (Okinaga (7)) in which the through hole for taking gas is formed (Okinaga, p. 9, ¶ 6, examiner notes Okinaga’s exposure protection member is formed with through holes); forming  (col. 4, lines 5-11, Winterer’s chip carrier is produced as one piece with penetrating electrodes) the base (Winterer (5)) in which the plurality of metal electrodes (Winterer (17)) are embedded, the base (Winterer (5)) having the recessed portion (Winterer (23, 32)) surrounded by the plurality of electrodes (Winterer (17)) and the height of 5 mm or less (see JP 2011237220 translation, p. 3, ¶ 3, Okinaga’s base body has a thickness of 0.2-1mm, the examiner asserts Okinaga’s figure 2 depicts a base body thicker than a cap therefore Okinaga’s package thickness is less than 2mm); electrically welding (see JP 2011237220 translation, p. 9, ¶ 6, Okinaga’s lead wires are connected to the wires using resistance welding) the lead wires to the electrodes (Okinaga (41, 42, 43)) by placing the plurality of metal lead wires (Okinaga (51, 52, 

Regarding claim 18, Okinaga and Winterer disclose, in Okinaga’s figures 1-2 and 6, and Winterer’s figure 1, in the base (Winterer (5)) forming step (Winterer, col. 4, lines 9-11, examiner notes Winterer’s known molding process produces a chip carrier in one piece with embedded electrodes), openings (see Winterer’s annotated figure 1), which communicates a bottom part (Winterer (12, 13)) and the plurality of electrodes (Winterer (17)), are formed by fixing pins (Winterer, col. 4, lines 9-11, examiner asserts Winterer’s known molding process .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Okinaga (JP 2011237220; “Okinaga”) and (US 6058020; “Winterer”), as applied to claim 3, in view of Cardinale (US 20020092341; “Cardinale”).

Regarding claim 4, Okinaga and Winterer disclose, in Okinaga’s figure 6, at least one of the plurality of lead wires (Okinaga (51, 52)) forms the heater (Okinaga (62)) in which a part of lead wire (Okinaga (51, 52)) is coiled (see Okinaga’s figure 6) in five or less turns in the gas detecting element.
Okinaga and Winterer fail to explicitly disclose a heater made of a lead wire coil with 5 or less turns.
Cardinale teaches, in figure 1, the heater (not enumerated, see figure 1) in which a part of lead wire (26) is coiled in five (see figure 1, examiner notes Cardinale depicts 5 turns) or less turns in the gas detecting element (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cardinale’s scheme of coiling an Anode wire 5 times to produce a heater into Okinaga and Winterer’s scheme of developing a gas sensor heater 

Regarding claim 5, Okinaga, Winterer and Cardinale disclose, in Okinaga’s figures 1-2 and 6, the plurality of lead wires (Okinaga (51, 52, 53)) includes a first lead wire (Okinaga (53)) extending from the gas detector (Okinaga (61)), and second (Okinaga (51)) and third lead (Okinaga (52)) wires extending directly from the coil-shaped heater (62), the plurality of electrodes includes a first electrode (Okinaga (43)), a second electrode (Okinaga (41)), and a third electrode (Okinaga (42)), the second lead wire (Okinaga ((51)) is welded to the second electrode (Okinaga (41)), the third lead wire (Okinaga (52)) is welded to the third electrode (Okinaga (42)), the first electrode (Okinaga (43)) is disposed at a frontmost position (see Okinaga’s figure 1, examiner notes Okinaga’s center electrode is positioned against an inner wall of the frame body), and a distance from a rear end of the first electrode (Okinaga (43))  to a front end of the second electrode (Okinaga (41)) is longer (see Okinaga’s figure 1, examiner notes the distance from the connection of the first lead wire and first electrode to the connection of the second lead wire and second electrode is greater than the distance to the connection of the third lead wire and third electrode) than a distance from the rear end of the first electrode (Okinaga (43))  to a front end of the third electrode (Okinaga (42)).
It could be argued Okinaga, Winterer and Cardinale fail to explicitly disclose the distances between first/second electrodes and first/third electrodes are offset when measured from the rear of the first electrode to the front of the second and third electrodes.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offset the position of Okinaga, Winterer and .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Okinaga (JP 2011237220; “Okinaga”) and (US 6058020; “Winterer”), as applied to claim 6, in view of Cardinale (US 20020092341; “Cardinale”).

Regarding claim 7, Okinaga and Winterer disclose, in Okinaga’s figure 6, at least one of the plurality of lead wires (Okinaga (51, 52)) forms the heater (Okinaga (62)) in which a part of lead wire (Okinaga (51, 52)) is coiled (see Okinaga’s figure 6) in five or less turns in the gas detecting element.
Okinaga and Winterer fail to explicitly disclose a heater made of a lead wire coil with 5 or less turns.
Cardinale teaches, in figure 1, the heater (not enumerated, see figure 1) in which a part of lead wire (26) is coiled in five (see figure 1, examiner notes Cardinale depicts 5 turns) or less turns in the gas detecting element (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cardinale’s scheme of coiling an Anode wire 5 times to produce a heater into Okinaga and Winterer’s scheme of developing a gas sensor heater since it is well known to combine prior art elements according to known methods to yield predictable results. Doing so provides a reliable design for a gas sensor heater.


It could be argued Okinaga, Winterer and Cardinale fail to explicitly disclose the distances between first/second electrodes and first/third electrodes are offset when measured from the rear of the first electrode to the front of the second and third electrodes.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offset the position of Okinaga, Winterer and Cardinale’s second and third electrodes to accommodate the offset positions of the coil lead wires formed so by the quantity of coil turns. Doing so correctly positions the electrodes to be connected to the lead wires.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Okinaga (JP 2011237220; “Okinaga”) and (US 6058020; “Winterer”), as applied to claim 1, in view of Cardinale (US 20020092341; “Cardinale”).

Regarding claim 10, Okinaga and Winterer disclose, in Okinaga’s figure 6, at least one of the plurality of lead wires (Okinaga (51, 52)) forms the heater (Okinaga (62)) in which a part of lead wire (Okinaga (51, 52)) is coiled (see Okinaga’s figure 6) in five or less turns in the gas detecting element.
Okinaga and Winterer fail to explicitly disclose a heater made of a lead wire coil with 5 or less turns.
Cardinale teaches, in figure 1, the heater (not enumerated, see figure 1) in which a part of lead wire (26) is coiled in five (see figure 1, examiner notes Cardinale depicts 5 turns) or less turns in the gas detecting element (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cardinale’s scheme of coiling an Anode wire 5 times to produce a heater into Okinaga and Winterer’s scheme of developing a gas sensor heater since it is well known to combine prior art elements according to known methods to yield predictable results. Doing so provides a reliable design for a gas sensor heater.

Regarding claim 11, Okinaga, Winterer and Cardinale disclose, in Okinaga’s figures 1-2 and 6, the plurality of lead wires (Okinaga (51, 52, 53)) includes a first lead wire (Okinaga (53)) extending from the gas detector (Okinaga (61)), and second (Okinaga (51)) and third lead (Okinaga (52)) wires extending directly from the coil-shaped heater (62), the plurality of 
It could be argued Okinaga, Winterer and Cardinale fail to explicitly disclose the distances between first/second electrodes and first/third electrodes are offset when measured from the rear of the first electrode to the front of the second and third electrodes.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offset the position of Okinaga, Winterer and Cardinale’s second and third electrodes to accommodate the offset positions of the coil lead wires formed so by the quantity of coil turns. Doing so correctly positions the electrodes to be connected to the lead wires.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Okinaga (JP 2011237220; “Okinaga”) and (US 6058020; “Winterer”), as applied to claim 2, in view of Cardinale (US 20020092341; “Cardinale”).

Okinaga and Winterer fail to explicitly disclose a heater made of a lead wire coil with 5 or less turns.
Cardinale teaches, in figure 1, the heater (not enumerated, see figure 1) in which a part of lead wire (26) is coiled in five (see figure 1, examiner notes Cardinale depicts 5 turns) or less turns in the gas detecting element (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cardinale’s scheme of coiling an Anode wire 5 times to produce a heater into Okinaga and Winterer’s scheme of developing a gas sensor heater since it is well known to combine prior art elements according to known methods to yield predictable results. Doing so provides a reliable design for a gas sensor heater.

Regarding claim 13, Okinaga, Winterer and Cardinale disclose, in Okinaga’s figures 1-2 and 6, the plurality of lead wires (Okinaga (51, 52, 53)) includes a first lead wire (Okinaga (53)) extending from the gas detector (Okinaga (61)), and second (Okinaga (51)) and third lead (Okinaga (52)) wires extending directly from the coil-shaped heater (62), the plurality of electrodes includes a first electrode (Okinaga (43)), a second electrode (Okinaga (41)), and a third electrode (Okinaga (42)), the second lead wire (Okinaga ((51)) is welded to the second electrode (Okinaga (41)), the third lead wire (Okinaga (52)) is welded to the third electrode (Okinaga (42)), the first electrode (Okinaga (43)) is disposed at a frontmost position (see 
It could be argued Okinaga, Winterer and Cardinale fail to explicitly disclose the distances between first/second electrodes and first/third electrodes are offset when measured from the rear of the first electrode to the front of the second and third electrodes.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offset the position of Okinaga, Winterer and Cardinale’s second and third electrodes to accommodate the offset positions of the coil lead wires formed so by the quantity of coil turns. Doing so correctly positions the electrodes to be connected to the lead wires.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is (469)295-9072.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA or CANADA) or 571-272-1000.






/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856